*66ORDER
PER CURIAM.
The Commonwealth’s petition for allowance of appeal is granted. The Order of Superior Court is reversed. In light of this Court’s decision in Commonwealth v. Revtai, 516 Pa. 53, 532 A.2d 1 (1987), the following cases are remanded to the Court of Common Pleas of Lycoming County for a hearing on the question of prejudice:
Commonwealth v. Larry E. Route No. 85-10,368
Commonwealth v. James P. McNamee, Jr. No. 85-10,541
Commonwealth v. Theresa L. Dick No. 85-10,485
Commonwealth v. Clifford J. Jones No. 85-10,471
Commonwealth v. Robert Walter Colley, Jr. No. 85-10,489
Commonwealth v. Hagen Earl Robson No. 85-10,512
Commonwealth v. Raymond M. Rader, Jr. No. 85-10,441
Commonwealth v. Juliet Lynn Andrews No. 85-10,642
Commonwealth v. Barbara Daugherty No. 85-10,702
Commonwealth v. Frank Morrone No. 85-10,472
The following cases are remanded to the Court of Common Pleas of Lycoming County for reinstatement of the complaint against the respondents:
Commonwealth v. Jerry E. Baney, Jr. No. 85-10,356
Commonwealth v. Eugene E. Crawford No. 85-10,629
Commonwealth v. James Oliver Delk No. 85-10,401
Commonwealth v. William McKissick No. 85-10,114
Commonwealth v. William Bogart No. 85-10,335
Commonwealth v. William K. Theis, Jr. No. 85-10,325
Commonwealth v. Roxanne M. Puterbaugh No. 85-10,636
Commonwealth v. Craig Fink No. 85-10,410
Commonwealth v. George Patrick Morgan No. 85-10,418
Commonwealth v. Richie Wesley Morrison No. 85-10,404
Commonwealth v. Jeffrey A. Quiggle No. 85-10,456
*67Commonwealth v. Hal Burton Terry No. 85-10,419
Commonwealth v. Craig Pysher No. 85-10,269
Commonwealth v. Elwood E. Jacoby No. 85-10,421
Commonwealth v. David Hensler No. 84-10,045
Commonwealth v. James Vermeulen No. 85-10,182
Commonwealth v. David McCloskey No. 85-10,321
Commonwealth v. Scott Dennis Drawbaugh No. 85-10,516
Commonwealth v. Ned N. Sweitzer No. 85-10,591
Commonwealth v. Gerald Wert No. 85-10,371
Commonwealth v. Randy W. Myers No. 85-10,212
Commonwealth v. Gerald W. Gray No. 85-10,320
Commonwealth v. Wayne D. Allen No. 85-10,503
The following cases are remanded to the Court of Common Pleas for reconsideration in light of Revtai, supra:
Commonwealth v. William E. Furman, II No. 85-10,110
Commonwealth v. Eugene E. Schuler, Jr. No. 85-10,442
Commonwealth v. Robert Hilling No. 85-10,249
Commonwealth v. Samuel J. Walter No. 85-10,564
Commonwealth v. James White, Jr. No. 85-10,574
Commonwealth v. Robert W. Vanemon No. 85-10,395
Commonwealth v. Robert Dale Parker No. 85-10,650
Commonwealth v. John R. Zubler No. 85-10,279
Commonwealth v. Hilton L. Mayes, Jr. No. 85-10,026
Commonwealth v. Gregory Madden No. 85-10,422
Commonwealth v. Paul F. Bower No. 85-10,358
Commonwealth v. Todd Horak No. 85-10,148
Commonwealth v. Marshall E. Flanigan, Sr. No. 85-10,-047
Commonwealth v. Thelma J. Eckman No. 85-10,464
Commonwealth v. Donald Bassett No. 85-10,569
Commonwealth v. Dennis J. Kell No. 85-10,403
Commonwealth v. Walter V. Boyer, III No. 85-10,514
Commonwealth v. Dennis M. Weyandt No. 85-10,639
Commonwealth v. Lonnie Stephen Dangle No. 85-10,536
Commonwealth v. Denise Louise Calehuff No. 85-10,258
Commonwealth v. Ronald Stanton No. 85-10,370
*68Commonwealth v. Jack E. Gardner No. 85-10,538
Commonwealth v. Dean Confer No. 85-10,359
As there was no violation of Pa.R.Crim.P. Rule 130(d) in Commonwealth v. Michael Flanigan at No. 85-10,147, this case is remanded to the Court of Common Pleas of Lycoming County for reinstatement of the complaint against respondent.